On October 13, 1998, the defendant was sentenced to seven (7) years in the Montana State Prison, with three (3) years suspended.
On August 19,1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by John Putikka. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a five (5) year commitment to the Department of Corrections, with three (3) years suspended, at such time as the unpaid portion of the restitution is paid in full to the Clerk of Court in Sanders county. The Board recommends the same conditions as set out in Judge McNeil’s Sentencing Order, with the additional recommendation that the defendant be placed in an Intensive Supervision Program and/or a Pre-Release Center prior to being placed on probation. The reasons for the sentence are that the existing sentence fails to satisfy the victim’s interest in repayment of restitution; the offense was committed 16 years ago, the defendant has no subsequent felony offenses and has generally shown himself to be a nonviolent person over the ensuing years; and the defendant does not require the security as provided by commitment to the Montana State Prison.
Done in open Court this 19th day of August, 1999.
*70DATED this 9th day of September, 1999.
Acting Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Alt. Member, Hon. Robert Boyd